Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 Response to Arguments
Applicant's arguments filed with the RCE have been fully considered but they are not persuasive.
The applicants argue that “Wang fails to disclose outputting, on the display, a menu providing user enablement of wireless power transmission supplied by the battery [] via the coil disposed on the rear side of the portable electronic device.” (Remarks, page 8).  Takagi and Wang combine to disclose the display and that the displayed menu functions enable the user to turn the transmitter on/off.  The location of the coil is not relevant to the menu display and icon selection functionality.  The applicants’ remarks do not show any error in the combination of Takagi and Wang.  Thus, this combination is maintained in this Office Action.  The same analysis is applied to the combination of Kim and Wang (defining the location of the coil does not rebut combining 
The references cited in the enclosed PTO-892 form disclose that it is known to place a coil on a battery cover (i.e. “on a rear side of the [] device behind the battery”).  During the telephone interview, the Examiner noted that Suzuki (US 2010/0181842) teaches the coil/battery placement.  However, upon further reviewing the prosecution history, it has been determined that the coil placement limitation was previously presented in claim 9.  This limitation was rejected over Park (US 2013/0176179).  The applicants’ remarks do not address or rebut the citations to Park (Remarks, page 9).  The applicants’ conclusion that “Park fails to cure the noted deficiencies … nor does the Examiner assert as much” is without merit.  The Park reference is applied against the independent claims. 
Claim Objections
Claim 16 is objected to because there is no antecedent basis in the claim of the limitation of “the inverter”.  The first time a limitation is introduced, it should be precede by “a” or “an”.   The amendment filed with the RCE removed the proper phrasing.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (US 2005/0134213) in view of Park (US 2013/0176179) and Wang (US 2015/0109096).
With respect to claim 1, Takagi discloses a portable electronic device (fig 2; par 8-10, 45-72), comprising: 
a display (128); 
a battery (123); 
a coil (125); 
a transmission and reception control circuit (121, 122) configured to: 
rectify power (via 122; par 48), which is obtained wirelessly through the coil, to charge the battery, and 
invert power (via 121; par 48), which is supplied by the battery, to generate power for charging an external electronic device through the coil wirelessly based on the supplied power; 
a power control circuit (inherent; an inverter requires switch drivers to control the timing of the switches to produce AC power with a “predetermined frequency”) configured to control the transmission and reception control circuit; and 
at least one processor (127) configured to: 
receive a user input corresponding to a selection of a function of wireless power transmission (par 53), and 
in response to receiving the user input, control, via the power control circuit, the transmission and reception control circuit to output the 
The specification shows the power control circuit as item 140.  It is unclear how this circuit is “configured to control the transmission and reception control circuit” (which is labeled as item 150 in the figures).  From the specification, it appears that the power control circuit receives power from and sends power to the inverter/rectifier (it does not control it).  As claim 1 recites “configured to control”, this power control circuit is interpreted as analogous to item 151 (the driver).  All inverters require a driver to coordinate the switching of its components.  Takagi discloses its inverter creates a “predetermined frequency”. This is evidence of a control circuit to carry out this functionality.  No response to this interpretation has been provided in the October 27, 2020 reply.
Takagi does not expressly disclose the relative placement of the coil, a communication circuit, the display having an input function, or that the user input is via the display.  
Park discloses a portable electronic device with a wireless power receiving coil that is disposed at a rear side of the portable electronic device behind the battery (fig 3-5; par 107-114).  Park figure 3 shows the battery (241) and rear cover (203).  Park figure 4 shows the rear cover with a coil (211, 221).  The applicants’ specification (par 133) indicates that the term “disposed at a rear side” is intended to mean within the battery cover.
Takagi and Park are analogous because they are from the same field of endeavor, namely wirelessly chargeable portable electronic devices.  At the time of the 
Wang discloses a portable electronic device (fig 1; par 19-33), comprising:  
a communication circuit (106; par 22-24) configured to perform a communication function; 
a display (108) having an input function; and 
at least one processor configured to:
output, on the display, a menu providing user enablement the device’s wireless functionality (par 29),
receive, via the display, a user input corresponding to a selection of the wireless function (par 30-31), and

Wang discloses a handheld device with a display to accept a user input.  It is also noted that Wang discloses a communication circuit in figure 4 (item 40).  The claim only broadly defines the communication function of the communication circuit without any indication of whether it is wired/wireless or to where its communications are sent.  
When combined, Wang’s generic on/off wireless control would provide the Takagi user with enablement of wireless power transmission supplied by the battery of the portable electronic device.  The combination and Wang are analogous because they are from the same field of endeavor, namely portable electronic devices.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Takagi’s user input to be via the display.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Takagi discloses the acceptance of a user input.  Whether that input is via switches, toggles, dials, or a touch screen interface on a display is an obvious design choice.  The selection of the method of user input does not affect the functionality of the wireless power transmission/reception control. 
With respect to claim 3, the combination teaches the at least one processor is further configured to: allocate a key button capable of switching from a function of wireless power reception to the function of the wireless power transmission (Takagi par 53; Wang par 31).  Wang discloses a virtual key to select a mode; Takagi disclose the selectable modes are wireless power reception or transmission. 

With respect to claim 5, Takagi discloses at least one processor is further configured to: when the function of the wireless power transmission is executed, identify a level of the battery (par 50), and output information corresponding to the level of the battery (see below).  
Takagi discloses that the portable electronic device is a portable computer (par 65).  Portable computers, that are battery powered, are well known to include battery charge level indicators in the display.  Thus, the combination is interpreted as teaching the display of output information “corresponding” to the level of the battery sensed by the Takagi controller (par 50).
With respect to claim 6, the combination teaches the at least one processor is further configured to: output the information corresponding to the level of the battery, on the display (see art rejection of claim 5), or output an audio signal corresponding to the information corresponding to the level of the battery (the “or indicates an alternative that is not required to be shown in the reference in order to reject the claim).  
With respect to claim 7, Takagi discloses the at least one processor is further configured to: output information indicating that the power supplied by the battery is being output wirelessly according to an execution of the function of the wireless power 
With respect to claim 10, Park discloses the location of the coil on the rear side of the portable electronic device.  Thus, in the combination, the Takagi power supplied by the battery is transmitted through the rear side of the portable electronic device (as taught by Park).  
With respect to claim 11, Park discloses the coil includes a first coil (211) and a second coil (221; par 116-119).  In the combination, the Park two coils would be connected to the Takagi transmission and reception control circuit.  
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Takagi device to have two coils, as taught by Park.  The motivation for doing so is the obviously of the duplication of parts.  MPEP §2144.04(VI)(B).  Claim 11 only broadly numbers two coils without any explanation for how the second one has any use within the device.  The applicants’ specification indicates that one coil is for power and the other is for data, but the claims make no mention of this functionality.  There is no indication in any of the claims that one of the two coils is intended to be connected the “communication circuit” of claim 1.
With respect to claim 12, Park discloses the second coil (221) is disposed inside the first coil (211; see fig 4).  
With respect to claim 13, Park discloses the first coil and the second coil are disposed spaced apart by a specific interval (see fig 4).  The Park coils are fixed in place.  They aren’t allowed to drift and move randomly after the device is manufactured.  This fixed position is a “specific interval”, as claimed.  

With respect to claim 15, Takagi discloses the power control circuit is configured to:4Appl. No.: 16/272,400 Response dated: July 15, 2019operate at least one of the first coil and the second coil while performing a function of wireless power reception (par 48).  
The same analysis presented in claim 14 applies to claim 15.  It is also noted that claims 14-15 separately depend from claim 11.  There is no requirement in the claim that different coils are used for the claim 14 transmission and claim 15 reception (if that is the applicants’ intention).  
With respect to claim 20, Park discloses the coil is disposed at a cover of the battery, as discussed above in the art rejection of claim 9.  The references are analogous, as discussed above. 
Claims 1 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U S2014/0152251) in view of Park and Wang.
With respect to claim 1, Kim discloses a portable electronic device (fig 1-2; par 16, 93-101), comprising: 
a communication circuit (fig 1, items 115 or 124) configured to perform a communication function;

a coil (“resonator”); 
a transmission and reception control circuit configured to: 
rectify power (“rectifier”; par 98), which is obtained wirelessly through the coil, to charge the battery, and 
invert power (“power amplifier”; par 99), which is supplied by the battery, to generate power for charging an external electronic device through the coil wirelessly based on the supplied power; 
a power control circuit (“switch” and inherent inverter driver) configured to control the transmission and reception control circuit; and 
at least one processor configured to: 
receive a user input corresponding to a selection of a function of wireless power transmission (par 16), and 
in response to receiving the user input, control, via the power control circuit, the transmission and reception control circuit to output the power supplied by the battery to an external electronic device through the coil wirelessly (par 95-96).  
Kim discloses an electronic device where the user can select the wireless power mode (receive or transmit).  Kim does not expressly disclose the placement of the coil relative to the battery, a display or that the user input is via the display.  Park discloses placing the coil at the rear side of the battery (fig 1-2), as discussed above.
Kim and Park are analogous because they are from the same field of endeavor, namely wirelessly chargeable portable electronic devices.  At the time of the earliest 
Wang discloses using a display to enable a user to input an operating mode, as discussed above. When combined, the Wang’s display would enable the user to select a Kim wireless power transmission mode. 
Kim and Wang are analogous because they are from the same field of endeavor, namely user mode selectors.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Kim’s user input to be via a display.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Kim discloses the acceptance of a user input.  Whether that input is via switches, toggles, dials, or a touch screen interface on a display is an obvious design choice.  The selection of the 
With respect to claim 16, Kim discloses the transmission and reception control circuit comprises: 
a DC-DC converter (“bidirectional DC/DC converter”) configured to supply the power to the battery and configured to receive the power from the battery; 
a switch (“switch”) configured to complete a wireless power transmission path for outputting the power stored in the battery to the external electronic device or a wireless power reception path for supplying the power to charge the battery; and 
wherein the inverter (interpreted as both the “rectifier” and the “power amplifier”) connected to the switch and the coil.  
With respect to claim 17, Kim discloses the switch transmits DC received through the inverter, to the DC-DC converter in an execution of a function of wireless power reception (par 98), and wherein the DC-DC converter performs a DC-DC conversion on the received DC to transmit the converted DC to the battery (par 98).
With respect to claim 18, Kim discloses the switch transmits a DC signal transmitted from the battery to the inverter in an execution of the function of the wireless power transmission (par 99), and wherein the inverter generates an AC signal based on the transmitted DC signal to transmit the generated AC signal to the coil (par 99).  
With respect to claim 19, Kim discloses the transmission and reception control circuit comprises: a DC-DC converter (“bidirectional DC/DC converter”) connected to the battery; a first control circuit (“rectifier”) connected to the DC-DC converter and one 
It is unclear what functionality the two numbered control circuits carry out.  The claim only mentions them by name.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADI AMRANY/           Primary Examiner, Art Unit 2836